Exhibit 12 AT&T INC. COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES Dollars in Millions Three Months Ended March 31, Year Ended December 31, 2008 2007 2007 2006 2005 2004 2003 Earnings: Income from continuing operations before income taxes* $ 5,391 $ 4,468 $ 18,204 $ 10,881 $ 5,718 $ 7,165 $ 8,716 Equity in net income of affiliates included above (243) (173) (692) (2,043) (609) (873) (1,253) Fixed charges 1,129 976 4,536 2,209 1,680 1,238 1,390 Distributed income of equity affiliates 18 17 395 97 158 331 288 Interest capitalized (70) (35) (171) (73) (36) (31) (37) Earnings, as adjusted $ 6,225 $ 5,253 $ 22,272 $ 11,071 $ 6,911 $ 7,830 $ 9,104 Fixed Charges: Interest expense $ 865 $ 873 $ 3,507 $ 1,843 $ 1,456 $ 1,023 $ 1,191 Interest capitalized 70 35 171 73 36 31 37 Dividends on preferred securities 1 1 3 3 31 24 22 Portion of rental expense representative of interest factor 193 67 855 290 157 160 140 Fixed Charges $ 1,129 $ 976 $ 4,536 $ 2,209 $ 1,680 $ 1,238 $ 1,390 Ratio of Earnings to Fixed Charges 5.51 5.38 4.91 5.01 4.11 6.32 6.55 * All periods presented exclude “Income From Discontinued Operations, net of tax” on our Consolidated Statements of Income, which was from the sale of our interest in the directory advertising business in Illinois and northwest Indiana.
